Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following final office action is in response to the reply filed January 27, 2021.

Election/Restrictions
Applicant’s election of Group II in the reply filed on August 11, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 11, 2020.

Claim Objections
Claims 1, 5, 6 and 9 are objected to because of the following informalities:  on line 14 of claim 1, “an automated window” is confusing since it is unclear whether or not the applicant is referring to the automated window set forth above.  On line 19 of claim 1, “the processor” is confusing because it is unclear to which one of the plurality of processors set forth above the applicant is referring.  On line 2 of claim 5, “the automated window” is confusing since it is unclear to which one of the plurality of .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 13-15, 17, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “sensor data” on line 1 of claim 8 render the claims indefinite because it is unclear whether or not the applicant is referring to the sensor data set forth above.  Also see line 2 of claim 13.  Recitations such as “mechanical devices of incrementally opening . . .  the automated window” on lines 2-4 of claim 9 render the claims indefinite because they are grammatically awkward and confusing.  Recitations such as “sensor data” on line 2 of claim 13 render the claims indefinite because it is unclear whether or not the applicant is referring to the sensor data set forth above.  Also see “remote sensors” on lines 2-3 of claim 13.  Recitations such as “remote systems” on line 3 of claim 13 render the claims indefinite because it is unclear what comprises a “remote system”.  What is the system “remote” from and what constitutes “remote”?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 6, 8-11, 16-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein (US 2019/0203532) in view of Hall et al. (US 2017/0051557).  Feldstein discloses a system for controlling an automated window, comprising: 
a mobile device (not shown, but see paragraph 174, lines 7-8), comprising:
an application (see line 7 of paragraph 174) installed on the mobile device; 
wherein the application receives a user command; 
wherein the application sends the user command to a first hub 702, 710; 
the first hub, comprising: 
a local area network (LAN) interface 702;
a first personal area network (PAN) interface 406;
a gateway 710, wherein the gateway converts LAN messages to PAN messages; 
a server comprising a processor (not shown, but see lines 22-27 of paragraph 171) and non-volatile memory (not shown, but see lines 4-7 of paragraph 206); 
wherein the processor is configured to: 
receive the user command from the mobile device via the LAN interface; 
determine that the user command is a real time control; 
send the user command to an automated window 106a via the PAN interface; the automated window, comprising: 
a second PAN interface 510; 
an actuator 502; 

wherein the processor is configured to: 
receive the user command from the first hub via communications between the first and second PAN interfaces; and 
actuate the automated window based on the user command (claim 1);
wherein the automated window further comprises: one or more sensors 604; wherein the one or more sensors produce sensor data (claim 6);
wherein the one or more sensors 604 convert sensor data to an electrical signal; and wherein the one or more sensors comprise at least one of: electromagnetic; electrochemical; electric current; electric potential; magnetic; radio; air flow; accelerometers; pressure; electro-acoustic; electro-optical; photoelectric; electrostatic; thermoelectric; radio-acoustic; environmental; moisture; humidity; fluid velocity; position; angle; displacement; or combinations thereof (claim 8);
wherein the actuator 502 comprises one or more of electric motors, gearboxes and one or more mechanical devices of incrementally opening, closing, tilting, turning, twisting, sliding pushing, pulling, and rotating one or more components of the automated window (claim 9);
wherein the LAN interface utilizes a WIFI wireless protocol (claim 11);
wherein the mobile device comprises a cell phone, satellite phone, smartphone, personal digital assistant, tablet computer, laptop computer, remote control device, mobile transmitter, a mobile internet device or a combination of one or more of the same (claim 16);

wherein the at least one of the first PAN interface or the second PAN interface is a wired interface (claim 23);
wherein the wired interface utilizes ethernet protocol (claim 24).
	Feldstein is silent concerning an automated window comprising memory.
	However, Hall et al. discloses an automated window 100 comprising memory as set forth on lines 11-12 of paragraph 85.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Feldstein with memory, as taught by Hall et al., to enable each window operator to keep track of the position of the window shade.
	With respect to claim 5, Hall et al. further discloses automated window non-volatile memory stores factory settings (see lines 1-3 of paragraph 168) and user settings (see lines 1-3 of paragraph 100) specific to the automated window.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Feldstein with factory settings and user settings, as taught by Hall et al., to enable a user to use factory or user specified settings to control the operation of the window shade.
	With respect to claim 10, Hall et al. discloses a PAN interface which utilizes at least one of a Bluetooth wireless protocol and a Bluetooth mesh wireless protocol as set forth on line 3 of paragraph 133.

	With respect to claim 17, the examiner takes official notice that sliding windows and hinged windows are well known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Feldstein, as modified above, with a sliding window to enable a user to open the window to allow the ingress and/or egress of air therethrough.
	With respect to claim 18, Feldstein discloses a battery 506, but is silent concerning one or more photovoltaic cells 3712.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Feldstein with one or more photovoltaic cells, as taught by Hall et al., to recharge the battery in the absence of power from a main power source.
	With respect to claim 20, wherein the processor 508 of the automated window is further configured to: monitor usage data of the actuator; and provide the usage data to the first hub.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein in view of Hall et al. as applied to claims 1, 5, 6, 8-11, 16-19, 23 and 24 above, and further in view of Hamazaki (US 2006/0150520).  Hamazaki discloses a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Feldstein, as modified above, with slidable windows, as taught by Hamazaki, to enable a user to automatically open and close the window to allow or prevent the ingress or egress of air through the window.

Allowable Subject Matter
Claims 7 and 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

s 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach that the system further comprises a cloud-based network; wherein the factory settings, the user settings and the sensor data are stored in the non-volatile memory of the cloud-based network; and wherein the cloud-based network processor is configured to: determine a cloud control command based on the user command, the sensor data, the factory settings, and the user settings; and transmit the cloud control command to the first hub.  See claim 7.

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.
The applicant’s comments concerning the combination of the teachings of Feldstein in view of Hall et al. are not persuasive.  The applicant argues that the examiner has failed to set forth a prima facie case of obviousness because the examiner has provided only a single reference numeral for claimed features.  This is not found to be persuasive because each of the reference numerals cited by the examiner refer to the element in the references that corresponds to the applicant’s claimed element.  For example reference number 406 refers to the applicant’s claimed first 
	The applicant’s comments reference numerals 406 and 510 failing to disclose a PAN are not persuasive because they are not supported by the claim language.  Note that the claims only require a PAN interface which is disclosed by the elements referred to by reference numerals 406 and 510.
	The applicant’s comments concerning claim 8 are not persuasive.  The motion sensor 604 is configured to detect the presence of a person as set forth on lines 1-2 of paragraph 176 of Feldstein.  Thus, the sensor 604 is an environmental sensor since it detects the presence of a person in an environment, i.e., a room.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634